 


109 HR 2646 IH: Right to Fly Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2646 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Hensarling (for himself and Mr. Sam Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To eliminate certain restrictions on air transportation to and from Love Field, Texas. 
 
 
1.Short titleThis Act may be cited as the Right to Fly Act. 
2.Elimination of restriction Section 29 of the International Air Transportation Competition Act of 1979 (94 Stat. 48) is repealed. 
 
